                                                                                      JS-6
 1

 2

 3                                                                                    10/9/2019

 4                                                                                     CW

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                                CENTRAL DISTRICT OF CALIFORNIA

10

11   CONSTRUCTION LABORERS TRUST )                    Case No. CV 19-4021 FMO (KSx)
     FUNDS FOR SOUTHERN CALIFORNIA )
12   ADMINISTRATIVE COMPANY, LLC,   )
                                    )
13                   Plaintiff,     )                 JUDGMENT
                                    )
14              v.                  )
                                    )
15   MAX OUT INC. & RODERICK DELTON )
     EDISON, SR.,                   )
16                                  )
                     Defendants.    )
17                                  )

18
            Pursuant to the Court’s Order Re: Motion for Default Judgment, IT IS ADJUDGED THAT:
19
            1. Judgment shall be entered in favor of plaintiff on its claims for (1) failure to contribute
20
     amounts owed, in violation of 29 U.S.C. § 1132(g)(2)(A); and (2) breach of contract.
21
            2. Defendant Max Out Inc. shall pay plaintiff the total amount of $32,155.97, which is
22
     comprised of the following: (a) unpaid monthly contributions in the amount of $10,212.37; (b)
23
     interest in the amount of $2,122.25; (c) liquidated damages in the amount of $16,089.20; (d) audit
24
     fees in the amount of $880 (e) attorney’s fees in the amount of $2,386.19; and (f) costs in the
25
     amount of $465.96.
26
            3. Defendants Max Out Inc. and Roderick Delton Edison, Sr., shall be jointly and severally
27

28
 1   liable for the amount of $23,548.44, as compensation for the breach of the settlement agreement.

 2   This amount is encompassed by, and not in addition to, the $32,128.01 awarded against Max Out.

 3          4. Max Out Inc. shall produce to plaintiff all books and records necessary to conduct an

 4   audit under the terms of the applicable collective bargaining agreements from January 1, 2019,

 5   through the date of the audit.

 6          5. Plaintiff shall serve defendants with a copy of this Judgment in such a manner as to

 7   make it operative in any further proceedings.

 8   Dated this 9th day of October, 2019.

 9
10                                                                     /s/
                                                                Fernando M. Olguin
11                                                           United States District Judge

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                     2
